Citation Nr: 0831330	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
status post lumbar interbody fusion, L3-L5, due to lumbar 
spondylolysis with instability (previously evaluated as 
lumbosacral strain; lumbar spondylolysis) (back disability).  

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right patella with medial meniscus 
tear, right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from October 2005 and March 2006 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which respectively denied the veteran an 
evaluation in excess of 40 percent for his back disability 
and an evaluation in excess of 10 percent for his right knee 
disability.  

A hearing was held in February 2008 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

At the time of the Board hearing, the veteran submitted 
additional evidence that had not been considered by the RO.  
However, a remand pursuant to 38 C.F.R. § 20.1304 (2007) is 
not necessary, as the veteran specifically waived RO 
jurisdiction of the newly submitted evidence.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & 2007).

The issue of entitlement to an evaluation in excess of 40 
percent for a back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's chondromalacia of the right patella with medial 
meniscus tear, right knee, is not manifested by ankylosis, 
subluxation or lateral instability, dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion, symptomatic removal of semilunar cartilage, genu 
recurvatum, a compensable degree of limitation of motion, or 
impairment of the tibia and fibula.  Likewise, the veteran's 
right knee disability does not involve 2 or more major joints 
or 2 or more minor joint groups.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia of the right patella with medial meniscus 
tear, right knee, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5014, 
5256-5263 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice by 
letter dated in October 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for a right 
knee disability pursuant to Vazquez-Flores v. Peake, No. 05-
355 (U.S. Vet. App. Jan. 30, 2008), the veteran and his 
representative have demonstrated actual knowledge of the 
evidence necessary to substantiate an increased rating claim 
for a right knee disability by his representative's 
contentions that the veteran is entitled to a higher 
evaluation based on the specific rating criteria for his 
disability, including knowledge of the rating criteria 
involving limitation of flexion and extension, subluxation, 
and osteoarthritic changes.  Likewise, the veteran and his 
representative have demonstrated actual knowledge that in 
determining a disability rating the RO considers evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on employment.  At the February 2008 hearing the 
veteran discussed the impact of his service-connected 
disabilities on his employment status and the nature and 
severity of the symptoms of his right knee disability, 
including pain.  Furthermore, the veteran's representative 
has demonstrated actual knowledge of the nature, severity, 
and duration of the symptoms of the right knee, including the 
impact of the disability on the veteran's ability to walk and 
stand with assurance and the functional impairment of the 
disability on routine activities.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated... that any 
defect in notice was cured by actual knowledge on the part of 
the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Furthermore, a December 2006 statement of the case (SOC) 
listed the specific criteria for a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5257, 5260-5262 
(2007), which are the diagnostic codes under which the 
veteran's right knee disability could be potentially rated.  
The December 2006 SOC and the veteran's actual knowledge have 
given the veteran notice pursuant to Vazquez-Flores v. Peake, 
and the claim was subsequently readjudicated in a September 
2007 supplemental statement of the case (SSOC).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran medical 
examinations and obtained opinions as to the severity of his 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claim file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for 
chondromalacia of the right patella with medial meniscus 
tear, right knee, in January 2002, assigning a 10 percent 
rating under 38 C.F.R. § 4.71a, DC 5299-5014, with an 
effective date of March 1, 2001.  The March 2006 rating 
decision on appeal continued the 10 percent rating.  At his 
February 2008 hearing the veteran and his representative 
testified that he is entitled to a rating in excess of 10 
percent for his right knee disability because it manifests a 
moderate degree of subluxation and has numerous other 
conditions. 
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2007); 38 C.F.R. § 4.1 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2007).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Diagnostic Code 5014, osteomalacia, is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5014 
(2007).  The diagnostic codes pertaining to the knee are 
contained in 38 C.F.R. § 4.71a, DCs 5256-5263.

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the veteran's right 
knee disability based on the same symptoms or manifestations 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2007).  However, lateral instability and degenerative 
arthritis of the knee may be rated separately under DCs 5257 
and 5003.  VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. 
App. at 261 (1994) [separate disabilities arising from a 
single disease entity are to be rated separately]; but see 38 
C.F.R. § 4.14 [the evaluation of the same disability under 
various diagnoses is to be avoided].  The Board has also 
considered whether separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59990 (2004).

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The veteran currently receives a 10 percent rating 
under Diagnostic Code 5014 and, as discussed below, there is 
no evidence of record indicating that the veteran's right 
knee disability warrants a compensable rating under the 
ratings for limitation of motion of the leg.  See C.F.R. § 
4.71a, DCs 5003, 5014, 5260, and 5261.

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003.  However, the 20 percent rating based on X- 
ray findings, above, will not be utilized in rating 
conditions listed under DC 5013 to 5024, inclusive.  See 
C.F.R. § 4.71a, DC 5003, Note (2).  The veteran's disability 
involves only his right knee, and not two or more major or 
minor joints, and therefore he is not entitled to a 20 
percent evaluation under DC 5003. 

A VA examination was conducted in November 2005.  The 
examiner indicated that he reviewed the veteran's claim file.  
Physical examination of the veteran's right knee revealed no 
joint effusion and 0 to 150 degrees of flexion with pain, 
which occurs at the last 28 degrees.  It was noted that the 
veteran could extend his right knee fully.  Therefore, 
painless motion was from 0 to 122 degrees.  A stability 
examination indicated that the medial and collateral 
ligaments are intact with no instability on the medial or 
lateral stressing, that there is no varus or valgus 
deformity, and that the anterior and posterior cruciate 
ligaments appear to be intact.  There was some tenderness 
about the medial meniscus at the medial joint margin, but the 
examiner did not feel any popping or catching.  Magnetic 
Resonance Images (MRI) of the right knee did not reveal any 
abnormality of either cruciate ligament, however there was 
physical evidence of a medial meniscus tear.

In March 2007 a VA examination was conducted.  The veteran's 
complaints of pain were noted and physical examination 
revealed that the veteran's right knee had flexion of 0 to 
105 degrees of active and passive range of motion and 
extension to 0 degrees.  It was noted that there was no pain 
on flexion or extension.  Positive Deluca on knee flexion was 
noted, but no loss of range of motion.  Knee flexion was 
limited because of mild pain after repetitive use without 
fatigue or weakness causing a minor functional impact.  
Negative Deluca on extension.  It was noted by the examiner 
in a response to a question of whether the veteran had 
instability in his right knee, that he had no swelling or 
tenderness.  It was also noted that the veteran had no 
ankylosis, and that the veteran's varus and valgus had no 
motion in neutral and 30 degrees flexion.  X-rays of the 
right knee revealed no significant abnormalities.  The 
examiner opined that the veteran may lose an additional 5 
degrees range of motion when he becomes active during the day 
beyond what is noted in the examination.  A diagnosis of 
chronic right knee pain, most likely due to residuals of 
medial meniscus tear and status post arthroscopic surgery 
right knee, was given.

A VA treatment record dated in December 2007 noted that the 
veteran hyper-extended his knee four days earlier and that 
his range of motion was full flexion and extension, passive 
and against resistance.  No ligamentous laxity to varus and 
valgus stress.  AP Drawer testing was without laxity.  
Diagnoses of right knee strain, no evidence of internal 
derangement, and chronic mild degenerative arthritis were 
given.

A private radiology report dated in January 2008 notes the 
veteran's right knee has no discrete medial or lateral 
meniscal tear and impressions of suspect grade II anterior 
cruciate liagmentous sprain, small knee effusion, sub-
centimeter foci of subcortical cystic changes, and mild tri-
compartmental osteoarthritic changes were given.

Under DC 5256, ankylosis of the knee manifesting in a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, warrants a 30 percent rating.  
Under DC 5258, semilunar cartilage, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent rating.  Under DC 5259, symptomatic 
removal of semilunar cartilage warrants a 10 percent rating.  
Under DC 5262 impairment of the tibia and fibula with slight 
knee or ankle disability warrants a 10 percent rating.  Under 
DC 5263 genu recurvatum warrants a 10 percent rating.  38 
C.F.R. § 4.71a.  Respectively, the veteran has never been 
diagnosed with ankylosis of the right knee, dislocated 
semilunar cartilage, removal of semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum.  
Therefore, DCs 5256, 5258, 5262, and 5263 are not for 
application.  

Under DC 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent rating; moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.  
The words "severe," "moderate," and "slight" are not defined 
in the VA Schedule for Rating Disabilities.  The November 
2005, VA examination noted that the medial and collateral 
ligaments of the veteran's right knee were intact with no 
instability on the medial or lateral stressing and that there 
is no varus or valgus deformity.  The March 2007 VA 
examination noted that the veteran's varus and valgus had no 
motion in neutral or 30 degrees of flexion.  The December 
2007 VA treatment record notes that the veteran had no 
ligamentous laxity to varus and valgus stress.  Therefore, 
despite the veteran and his representative's contentions, 
there is no medical evidence to support a rating under DC 
5257.  

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  
Under DC 5261 when the leg has extension limited to 10 
degrees, a 10 percent rating is warranted, and extension 
limited to 15 degrees warrants a 20 percent rating.  Id.  The 
clinical findings at the November 2005 VA examination show 
the veteran's flexion of the right knee was 0 to 122 degrees 
considering pain and that he could extend his knee fully.  
The March 2007 VA examination shows flexion of 0 to 105 
degrees, less 5 degrees due to activity, and extension to 0 
degrees.  The December 2007 VA treatment record notes that 
the veteran's right knee had full flexion and extension.  38 
C.F.R. § 4.71, Plate II (2004), reflects that normal flexion 
and extension of a knee is from zero degrees of extension to 
140 degrees of flexion.  The numerous VA examination and 
treatment reports of record clearly indicate that the 
veteran's right leg does not have flexion limited to 45 
degrees or extension limited to 10 degrees, and hence his 
right knee disability does not warrant a compensable rating 
under DC 5260 or 5261. 

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected right knee 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  
	
In numerous documents of record, and at his February 2008 
hearing, the veteran and his representative state that the 
severity of his right knee disability merits a higher rating.  
The veteran is competent to report the symptoms that he has 
experienced, but neither the veteran nor his representative 
are competent to offer an opinion as to matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the veteran and his representative's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a disability rating higher than 10 percent have not been met.  
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.71a, DC 5003, 5014, 5256-5263.

At no time since the effective date of service connection, 
March 1, 2001, has the veteran's disability met or nearly 
approximated the criteria for a rating in excess of 10 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, No. 05-2424, slip op. at 4 and 5.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected right knee disability.  

The preponderance of the evidence is against a rating in 
excess of 10 percent; there is no doubt to be resolved; and a 
higher rating is not warranted.  Gilbert v. Derwinski, 1 Vet. 
App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.









ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right patella with medial meniscus 
tear, right knee, is denied.


REMAND

The veteran seeks a rating in excess of 40 percent for a back 
disability.

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2007).

A VA examination was conducted in August 2005.  Physical 
examination revealed that the veteran could forward flex to 
70 degrees without any pain when distracted and when 
attention is brought to his back, he forward flexed to 45 
degrees, right and left leaned to 20 degrees, extended to 20 
degrees, and right and left rotated to 30 degrees, 
complaining of low-back pain during the entire range of 
motion.  A diagnosis of status post two lumbar spine 
surgeries with a fusion and disc excision from L3 through the 
sacrum with some residual mild limited motion, but no 
neurologic deficit, was given.  

A March 2007 VA examination notes that the veteran had 
forward flexion of 0 to 30 degrees with pain, extension of 0 
to 15 degrees with pain, left lateral flexion of 0 to 10 
degrees with pain, right lateral flexion of 0 to 20 degrees 
with pain, left lateral rotation of 0 to 15 degrees with 
pain, and right lateral rotation of 0 to 25 degrees with 
pain.  A diagnosis of chronic low back pain, status post 
posterior fusion L3 S1 with diskectomy was given. 

Numerous VA medical treatment records for the veteran's back 
disability dated from June 2007 to January 2008 note various 
diagnoses related to the veteran's back, however, ankylosis 
is not among them.  

A private chiropractic opinion dated in February 2008 notes 
that the veteran has unfavorable ankylosing of the lumbar 
spine at the L5-S1 facet joint, thoracic spine at T2 through 
T5, and cervical spine at the C5-6 level.  

A February 2008 private medical opinion notes that the 
veteran has developed differentiation syndrome secondary to 
arachnoiditis, and that he will have chronic pain from his 
degenerative ankylosing spondylitis.  

Under 38 C.F.R. § 4.71a, General Rating Formula for Disease 
and Injuries of the Spine, a 40 percent rating is warranted 
if there is favourable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavourable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent disability rating is warranted if there is 
unfavourable ankylosis of the entire spine.  Id.  Ankylosis 
is defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  

The record shows vastly different findings and diagnoses 
regarding the veteran's back disability.  The private 
opinions regarding the veteran's back dated in February 2008 
can be read to imply that the veteran has ankylosis of his 
spine, but do not indicate whether, if he does have 
ankylosis, it is favorable or unfavorable.  The VA 
examination reports show that the veteran has motion in his 
spine and do not note a diagnosis of ankylosis.  Accordingly, 
and in order to ensure that the veteran receives the benefit 
of any doubt on any issue, a third VA examination should be 
provided to confirm the severity of the veteran's back 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007) and expedited handling is 
requested.)

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his back disability.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a written account of his findings, 
including a rationale for any variance 
between the VA examination and the private 
chiropractic and medical opinions dated in 
February 2008.  The examiner must 
specifically determine whether or not the 
veteran has ankylosis of any part of his 
spine and, if so, whether it is favorable 
or unfavorable.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished and the claim 
should then be readjudicated.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


